Citation Nr: 1125186	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to an increased rating for residuals of a right ulna and radius fracture involving limited motion of the right wrist, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a right ulna and radius fracture involving limited motion of the right elbow, currently evaluated as 10 percent disabling.

6. Entitlement to a total disability rating for compensation purposes based on individual unemployability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia is currently handling the matter.
			
In June 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Board notes that since the last Supplemental Statement of the Case, dated in March 2011, the Veteran has submitted additional medical evidence without a waiver of RO review.  However, these records, consisting of medical literature printed from the Internet and VA treatment records, are exact duplicates of evidence previously obtained and reviewed by the RO.  As such, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board.

The issues of entitlement to service connection for a left elbow disorder and clear an unmistakable error in an April 1972 rating decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As discussed in the Remand section below, a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised in this case. As such, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's left wrist disorder was not manifested during service, is not otherwise shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

2.  The Veteran's left shoulder disorder was not manifested during service, is not otherwise shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

3.  The Veteran's right shoulder disorder is not shown to be causally or etiologically related to active service or any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

4.  The Veteran's right wrist disability is not manifested by ankylosis.

5.  The Veteran's right elbow disability is not manifested by nonunion in the upper half in addition to nonunion of the lower half of the radius with false movement.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).	

2.  The criteria for service connection for a left shoulder disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).	

3.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).	

4.  The criteria for a rating in excess of 10 percent for residuals of a right ulna and radius fracture involving limited motion of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5215 (2010).

5.  The criteria for a rating in excess of 10 percent for residuals of a right ulna and radius fracture involving limited motion of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5212 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
At the outset, the Board notes that the Veteran has submitted medical literature in support of his service connection claims.  The articles address severe upper extremity injuries in automobile crashes, subscapularis tendon tears, differences in multi-joint kinematic patters of repetitive hammering, and the DASH (disability of shoulder, arm, and hand) questionnaire.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here however, the submitted information does not speak to the specifics of this case.  The articles are further unaccompanied by any medical opinion linking the Veteran's service to his left wrist, left shoulder, or right shoulder disorders.  For these reasons, the medical articles cannot support the Appellant's claims for service connection.

	A.  Left Wrist & Left Shoulder
The Veteran here seeks service connection for a left wrist and left shoulder disorder.  At the outset, the Board will first address the theory of presumptive service connection available for the Veteran's claim.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  While a VA examination was conducted in March 1972 (with the first year of his discharge from service), no diagnoses, symptoms, or abnormalities related to the Veteran's left wrist and left shoulder were documented.  The file is devoid of other medical evidence dated from within one year of the Veteran's discharge.  As such, this type of presumptive service connection is not warranted for the Veteran's left wrist or left shoulder disorder.   

Turning to direct service connection, the Veteran here claims his current left wrist and left shoulder disorders are related a motor vehicle accident sustained in service.  
Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the first element of a direct service-connection claim for these disorders has been satisfied.  In a November 2007 VA treatment record, for example, the Veteran was diagnosed with an impingement of the shoulders bilaterally as well as tendinitis.  As for his left wrist, on MRI in April 2003 he was diagnosed with cystic changes of the left lunate bone.

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to left wrist or left shoulder problems.  A close review of January 1971 and February 1971 treatment records surrounding the motor vehicle accident reveal no mention of the left wrist or shoulder.  To the contrary, on examination in January 1971 the physician found, "examination was normal except for examination of the right upper extremity."  A follow-up examination to the accident conducted in August 1971 similarly revealed no complaints, symptoms, or diagnoses pertaining to the left wrist or shoulder.  The remainder of the service treatment records are also silent for these conditions.

Moreover, there is no competent and probative evidence that the Veteran's left wrist or shoulder disorders are related to his military service.  No medical professional has related his disorder to his service.  While no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claims, Board finds that the evidence, which reveals that the Veteran did not have these disabilities during service and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that a VA examination is unnecessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed disorders are related to service based on the Veteran's unsubstantiated account of service events.  

The Board notes that the Veteran has contended that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra. Moreover, to the extent that he has contended a continuity of symptomatology of these conditions since service, the Board finds that the probative value of such allegation is outweighed by the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Left wrist and shoulder problems were not noted in the months following discharge on VA examinations in March 1972, or in private treatment records dated from 1979 and 1980.  These problems do not appear in the medical evidence until the 1990s, at earliest, which is over twenty years past the Veteran's discharge.  As such, service connection is also not warranted on this basis.

As the evidence is not in equipoise, the benefit of the doubt rule is not for application.  The Veteran's claims are denied.

      B.  Right Shoulder
The Veteran contends he suffers from a right shoulder disorder that is related to the motor vehicle accident sustained during service.  Alternatively, there is also evidence to suggest that the condition may be related to service-connected disabilities, as discussed at length below.  At the outset however, the Board will first address the theory of presumptive service connection available for the Veteran's claim.  As noted above, certain diseases, such as arthritis, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. However, for the same reasons as above, the Board finds that presumptive service connection is not warranted on this basis.  While a VA examination was conducted in March 1972, no diagnoses, symptoms, or abnormalities related to the Veteran's right shoulder were documented.  The file is devoid of other medical evidence dated from within one year of the Veteran's discharge.  

Having ruled out presumptive service connection, the Board will now consider whether the Veteran is entitled to direct service connection on a nonpresumptive basis.  Here, the first element of a direct service-connection claim has been satisfied as the Veteran here has been diagnosed with osteoarthritis on VA examination in April 2010.  

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to a right shoulder disorder.  A close review of January 1971 and February 1971 treatment records surrounding the motor vehicle accident make no mention of the Veteran's right shoulder.  While there is no dispute that the Veteran's right arm was injured in this accident, the injury appears to have been limited to below the elbow level and involving the radius and ulna.  A follow-up examination to the accident conducted in August 1971 similarly revealed no complaints, symptoms, or diagnoses pertaining to the right shoulder.  The remainder of the service treatment records are similarly silent for documentation of this disorder.

Moreover, the April 2010 VA examiner determined that the Veteran's right shoulder disorder is "not related to military service."  In explanation, the examiner stated, "Veteran has a symmetrical osteoarthritis equally involving both shoulders, knees, arms, wrists, and hands. This is a medical condition not caused by his remote history of a right radius and right ulnar fracture. He has multiple conditions that would affect his joints that are not related to his fractures. X-rays, MRIs, and CTs do not show evidence of fracture-induced ongoing problems."  There are no nexus opinions to the contrary of this of record.  For these reasons, the Board cannot find that service connection on a direct basis is justified.  

As for secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, as noted by the Board in June 2009, there is some evidence of record that suggests the Veteran's right shoulder problems may be related to his service-connected right wrist and elbow disabilities.  In an October 2003 VA examination report, the diagnosis was rendered as follows: "[f]or the VA established diagnosis of FRACTURE BOTH BONES, RIGHT ARM, the diagnosis is changed to STATUS POST RIGHT ARM FRACTURES WITH RESIDUALS OF RIGHT WRIST DEGENERATIVE CHANGES AND RIGHT SHOULDER STRAIN. The diagnosis is changed because clinical and radiological examination."  (emphasis in original).  Similarly, in an October 2002 VA treatment record, the Veteran's in-service fracture of the right ulna and radius was noted, and x-ray evidence revealed an irregularity of the humeral head "consistent with previous well healed trauma."  
As such, a VA opinion was obtained to address the possibility of secondary service connection in this case.  

On VA examination in April 2010, it was found that the Veteran's right shoulder disorder has not been caused or aggravated by his service-connected disabilities.  As discussed above, the examiner found, "he has multiple conditions that would affect his joints that are not related to his fractures, and provided his opinion that the X-rays, MRIs, and CTs do not show evidence of fracture-induced ongoing problems."  The Board finds this medical opinion more probative than the 2002 and 2003 evidence suggestive of a secondary relationship because the positive evidence does not directly link the right shoulder, right wrist, and right elbow conditions.  While an association is suggested, it is vague and indirect.  The VA examiner, on the other hand, specifically reviewed the entire claims file in order to address the medical possibility of a relationship and clearly stated the opinion reached with an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding, "[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  For these reasons, service connection on a secondary basis is also not warranted. 

In reaching these decisions, the Board notes that the Veteran has contended on his own behalf that his current right shoulder condition is related to his military service or his service-connected disabilities. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his right shoulder osteoarthritis.  As there is no competent and probative evidence linking the Veteran's right shoulder disorder to any disease, injury, or incident of service, or to his service-connected disabilities, service connection for this disorder is not warranted.

To the extent that he has contended a continuity of symptomatology of this condition since service, the Board finds that the probative value of such allegation is outweighed by the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  A right shoulder disorder was not noted in the months following discharge on VA examinations in March 1972, or in private treatment records dated from 1979 and 1980.  Complaints regarding his right shoulder do not appear in the medical evidence until the 1990s, at earliest, which is over twenty years past the Veteran's discharge.  As such, service connection is also not warranted on this basis.

Increased Rating Claims
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that service connection was granted for the Veteran's right wrist and elbow disabilities in a rating decision of April 1972.  The Veteran initiated an appeal of this decision but the appeal was not perfected.  As such, while the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

      A.  Right Wrist
The Veteran has been assigned a 10 percent rating for his right wrist disability under Diagnostic Code (DC) 5010-5215.  Diagnostic Code 5010 rates under DC 5003, the code for degenerative arthritis.  DC 5003 does not allow for a rating in excess of 10 percent unless two or more joints or joint groups are involved, but does provide for ratings based on limitation of motion.  There are two applicable diagnostic codes in this regard, DC 5214 and DC 5215.  However, 10 percent is the maximum rating available under DC 5215, and as such, DC 5215 cannot serve as a basis for an increased rating.

Diagnostic Code 5214 requires ankylosis for its application.  Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524, 530 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86.).  This is not shown by the evidence.  Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion/extension, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I (2010).  On VA examination in April 2010, dorsiflexion/extension was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  On VA examinations in July 2008, dorsiflexion/extension was to 45 degrees, palmar flexion was to 30 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 20 degrees.  On VA examination in January 2005, dorsiflexion/extension was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  The examiner specifically stated there was no ankylosis.  A VA treatment record of July 2003 showed dorsiflexion/extension to 60 degrees, palmar flexion to 50 degrees, and full radial and ulnar deviation.  A private medical record of July 2002 showed dorsiflexion/extension to 48 degrees, palmar flexion to 51 degrees, radial deviation to 21 degrees, and ulnar deviation to 14 degrees.  Essentially, while a decreased range of motion is clearly established, a lack of motion is not.  For all of these reasons, the Veteran is not entitled to a rating in excess of 10 percent under DC 5214.  Ankylosis is clearly not demonstrated.

The Board finds there are no other diagnostic codes for application here.  The Board additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  In this regard, the Board is cognizant of and has considered the positive evidence in this regard.  For example, the April 2010 VA examiner determined that the Veteran suffers a 70 percent additional limitation of joint function due to pain in his wrist, and that he has difficulty cooking, carrying heavy objects, vacuuming, and cleaning due to his wrist.  The July 2008 examiner determined the Veteran is limited by pain, fatigue, weakness, and lack of endurance on repetitive use.  A separate July 2008 examiner found the Veteran has difficulty holding and using certain objects due to wrist pain and weakness.  The January 2005 examiner found there is pain, fatigue, and a lack of endurance in his right wrist.  The Board has carefully considered this evidence but simply cannot find that this functional loss approximates ankylosis.  Indeed, the Veteran is already being compensated for his functional loss as there is no medical evidence establishing that he even meets the criteria for the 10 percent evaluation he is currently receiving.  Additionally, the exact degree of limited motion due to pain has largely not been established.  In sum, the weight of the credible evidence demonstrates that the maximum percent disability rating of 10 percent under DC 5215 that has been assigned adequately compensates the Veteran's functional loss, pain, and weakness resulting from his right wrist disorder.  For all of these reasons, the Veteran's claim must be denied.

      B.  Right Elbow
The Veteran seeks a higher rating for his right elbow disability.  At the outset, the Board notes that the Veteran is right-handed.  Therefore, in evaluating the Veteran's entitlement to a higher initial rating for the right elbow, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  38 C.F.R. § 4.69 (2010).

The Veteran has been assigned a 10 percent rating for his right elbow disability under Diagnostic Code (DC) 5010-5212.  Diagnostic Code 5010 rates under DC 5003, the code for degenerative arthritis.  DC 5003 does not allow for a rating in excess of 10 percent unless two or more joints or joint groups are involved, but does provide for ratings based on limitation of motion.  In this regard, the code that has been applied is DC 5212 for impairment of the radius.

Under DC 5212, a higher rating is warranted where there is nonunion in the upper half in addition to nonunion of the lower half of the radius with false movement.  This is not demonstrated in the record.  X-rays taken in conjunction with VA examinations conducted in April 2010, July 2008, January 2005, and October 2003 do not reveal this abnormality.  This problem is similarly not documented in VA treatment notes or private medical records.  As such, DC 5212 cannot afford the Veteran a higher rating for his right elbow disability.  

In considering the applicability of other diagnostic codes, the Board cannot find a higher rating is warranted.  Diagnostic Codes 5205 through 5208 all rate based on limitation of motion.  Diagnostic Code 5205 requires evidence of ankylosis of the elbow.  Under DC 5206, a higher rating is warranted where flexion of the forearm is limited to 90 degrees.  Under DC 5207, a higher rating is warranted where extension of the forearm is limited to 75 degrees.  Under DC 5208, a higher rating is warranted where flexion of the forearm limited to 100 degrees and extension limited to 45 degrees.  The medical evidence does not demonstrate the required limitation of motion for a higher rating under any of these codes.  In this regard, the Board notes that while the Veteran's range of motion of the elbow itself has been well documented, the range of motion of his forearm has not.  

On VA examination in April 2010, the Veteran demonstrated flexion to 145 degrees, supination to 85 degrees, and pronation to 80 degrees.  On VA examination in July 2008, the Veteran demonstrated flexion of the elbow to 120 degrees, extension to 10 degrees, supination to 60 degrees, and pronation to 65 degrees.  On VA examination in January 2005, the Veteran demonstrated flexion of the elbow to 145 degrees, full extension, supination to 85 degrees, and pronation to 80 degrees.  On VA examination in October 2003, the Veteran demonstrated flexion of the elbow to 145 degrees, full extension, supination to 85 degrees, and pronation to 80 degrees.  In a private treatment record of July 2002, the Veteran showed elbow flexion to 134 degrees, extension to 6 degrees, supination to 44 degrees, and pronation to 40 degrees.  In a separate private treatment record of July 2002, the Veteran showed elbow flexion to 135 degrees, full extension, supination to 65 degrees, and pronation to 75 degrees.  Given that these findings do not meet the criteria set forth above, the Board cannot find that an increased rating is warranted under DC 5205-5208.

The remaining diagnostic codes are not applicable to the Veteran's disability.  Diagnostic Code 5209 requires evidence of a joint fracture, DC 5210  requires the nonunion of the radius and ulna, with flail joint, DC 5211 requires nonunion of the upper half of the ulna with false movement, and DC 5213 requires a loss of motion beyond the last quarter of the arc of the hand, with the hand not approaching full pronation.  X-rays taken in connection with VA examinations conducted in April 2010, July 2008, January 2005, and October 2003 do not reveal these abnormalities.  There is no evidence of record of this limitation of motion of the right hand.  As such, the Board cannot find that an increased rating is warranted under DC 5209-5213.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Board cannot find that the Veteran's functional loss approximates the severity of disability contemplated by the next higher rating under these diagnostic codes.  The October 2003 VA examiner found the Veteran's range of motion is not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination.  While the Veteran's pain, functional difficulties, and weakness has been documented in other medical evidence the exact degree of limited motion due to pain has largely not been established.  In sum, the weight of the credible evidence demonstrates that the maximum percent disability rating of 10 percent under DC 5212 that has been assigned adequately compensates the Veteran's functional loss, pain, and weakness resulting from his right elbow disorder.  For all of these reasons, the Veteran's claim must be denied

	C.  Neurological Consideration
As noted by the Board in the June 2009 remand, at the February 2009 hearing the Veteran testified that he experiences a loss of sensation in his finger, indicating a possible neurological problem associated with his right wrist and right elbow disabilities.  The rating schedule provides for separate neurological ratings for forearm and wrist injuries.  38 C.F.R. § 4.71a, Note following DC 5213.  As such, a VA examination was ordered to assess this symptomatology.

On VA examination in April 2010, the examiner determined the Veteran's right arm, wrist, hand, and fingers have normal sensorimotor functioning.  The pinprick, light touch, movement, and positional sense testing was normal.  The examiner concluded there is "no neuropathy of the right arm, wrist, hand, or fingers."  A neurological examination was not conducted previous to this, and the remainder of the medical record is devoid of documentation of neurological impairment.  For all of these reasons, a separate evaluation is not warranted for the Veteran's symptomatology.

	D.  Scars Consideration
The scars associated with the Veteran's service-connected disabilities have been considered, but the Board cannot find that separate ratings for these scars are warranted.  The Board notes that while the criteria for rating skin disabilities were revised during the pendency of this appeal, these revisions are not applicable because they apply only to applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran's claim was already pending as of that date.

The evidence here does not establish entitlement to separate scar evaluations under the former version of the code.  Compensable ratings require evidence of a disfigurement of the head, face, or neck, scars that are deep or cause limitation of motion and comprise an area exceeding 6 square inches, scars that are superficial and do not cause limited motion but comprise areas of at least 144 square inches, superficial unstable scars, superficial painful scars, or scars that cause limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2006).  On VA examination in April 2010, one scar was measured to be 0.15 cm by 0.5 cm, and was superficial, non-tender, without edema or adherence to underlying tissue, well-healed, and causing no limitation of motion or function.  The other scar was measured to be 10 cm by 0.5 cm, and was superficial, non-tender, without edema or adherence to underlying tissue, well-healed, and causing no limitation of motion or function.  On VA examination in July 2008, one scar was measured to be 19.5 cm by 0.4 cm.  It was non-tender, had no ulceration, no adherence, no instability, no tissue loss, and no inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The other scar was measured to be 15 cm by 0.8 cm with no tenderness, ulceration, adherence, no instability, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The other VA examiners did not adequately assess the Veteran's scars and the remaining medical record is devoid of such evidence as well.  As these findings do not meet the requirements for a compensable rating under any of the scar codes the Board cannot allow a separate rating for the Veteran's scars.  

      E.  Extraschedular Consideration
In this case, the Veteran has contended on numerous occasions that he is unable to work due to his service-connected disabilities.  Specifically, the Veteran has described that he is precluded from performing his occupation as a barber because his right hand and wrist impair his ability to hold and maneuver the necessary tools.  The Board has considered these statements, but cannot find that consideration of an extraschedular evaluation for the Veteran's service-connected disabilities is warranted here.  
Extraschedular consideration is undertaken where there is evidence of unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disorder, that takes the case outside the norm.  38 C.F.R. § 3.321(b)(1) (2010).  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
	
As held by the Court in Thun v. Peake, 22 Vet. App. 111 (2008), the threshold factor for extraschedular consideration is a finding on part of the Regional Office (RO) or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration has not been met.  The Board cannot find that the rating schedule is impractical in addressing any of the Veteran's symptomatology.  Neither his right wrist nor his right elbow meet even the requirements for higher ratings under the applicable diagnostic codes.  His disabilities are simply not manifested by the limitation of motion required for higher ratings, and his functional impairment due to pain, fatigue, weakness, a lack of endurance, and incoordination have been carefully considered and compensated for.
As described above, the medical evidence also does not establish that he is entitled to separate ratings for his scars based on neurological impairment.  In short, all of the Veteran's symptomatology associated with his right wrist and elbow is adequately contemplated by the rating schedule, the assigned evaluations are adequate, and the threshold factor for extraschedular consideration has not been met.  For all of the above reasons, the Board does not find that the Veteran's left knee disability warrants referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2003 and September 2003,  provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, a letter of July 2009 provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had two hearings, one before the RO and one before the Board.  He has been afforded VA examinations.  While VA has attempted to obtain records from the Social Security Administration, a response from that agency dated in July 2009 indicates that such records do not exist.  In July 2009 correspondence, the Veteran confirmed this.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a left wrist disorder is denied

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

An evaluation in excess of 10 percent for residuals of a right ulna and radius fracture involving limited motion of the right wrist is denied.

An evaluation in excess of 10 percent for residuals of a right ulna and radius fracture involving limited motion of the right elbow is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended several times, including at his February 2009 personal hearing for example, that he is unable to work due to his service-connected right wrist and right elbow disabilities.  The Board finds that a claim of entitlement to TDIU has been raised in conjunction with his claim of entitlement to increased evaluations for his right wrist and elbow disabilities.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination has not yet been afforded.  As such, an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is remanded for the following actions: 
	
1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO must make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must then issue a decision as to whether TDIU is warranted.  If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


